Citation Nr: 1550909	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-44 070A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a higher initial rating for bipolar disorder, schizoaffective disorder with major depression, rated as 30 percent disabling prior to December 1, 2010 and 100 percent disabling thereafter, to include whether an earlier effective date is warranted for the award of a 100 percent schedular rating.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 1, 2010.


REPRESENTATION

Veteran represented by:	C. Kempton Letts, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted entitlement to service connection for bipolar disorder, schizoaffective disorder with major depression and assigned an initial 10 percent rating for the disability, effective March 20, 2007.  In November 2010, a decision review officer (DRO) increased the initial rating to 30 percent.  A June 2013 rating decision increased the rating to 100 percent, effective December 1, 2010.

The issue of entitlement to TDIU prior to December 1, 2010 has been added to the title page of this decision, as the appeal of an initial rating encompasses a TDIU claim when unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This decision grants a 70 percent rating for the Veteran's service-connected psychiatric disability and TDIU, effective May 20, 2007.  The issue of entitlement to a schedular rating in excess of 70 percent from May 20, 2007 to November 30, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since May 20, 2007, the Veteran's bipolar disorder, schizoaffective disorder with major depression has resulted in at least occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The Veteran's service-connected disability has prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him since May 20, 2007.


CONCLUSIONS OF LAW

1.  The criteria for at least a 70 percent rating for bipolar disorder, schizoaffective disorder with major depression were met from May 20, 2007 to November 30, 2010.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.125, 4.126, 4.130, Diagnostic Codes 9211, 9432, 9434, 9435 (2015).

2.  The criteria for entitlement to TDIU have been met since May 20, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Higher Initial Rating for a Psychiatric Disability

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The Veteran's psychiatric disability is rated under 38 C.F.R. § 4.130, according to the General Rating Formula for Mental Disorders.  Under the General Rating Formula, a 70 percent disability rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationship.

A 100 percent disability rating is justified when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the claimant's symptoms, but it must also make findings as to how those symptoms impact the claimant's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the claimant's impairment must be "due to" those symptoms; therefore, a claimant may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118; Mauerhan, 16 Vet. App. at 442.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness and serves as useful tool in assessing the effect of mental disorders on occupational and social functioning.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

The evidence of record establishes the Veteran's psychiatric disability has warranted at least a 70 percent rating since the date of his initial claim for service connection, May 20, 2007.  A private psychiatrist, M.H., M.D., who treated the Veteran at the time of his initial claim, assigned GAF scores of 50 after several treatment sessions with the Veteran.   This indicates serious symptoms or a serious impairment in social, occupational, or school functioning.  M.H., M.D., noted the Veteran suffered from auditory hallucinations and a severely depressed mood.  He also noted the Veteran had limited social interaction and was experiencing difficulties due to a lack of individualized support system.  

In June 2010, a VA psychiatrist, M.C., M.D., who began treating the Veteran in July 2009, provided an opinion consistent with the assessment of M.H., M.D., indicating the Veteran's disability met the 70 percent rating criteria based on his "long-standing" occupational and social impairment.  Thus, entitlement to at least as 70 percent rating has been warranted since the effective date of service connection, May 20, 2007.  Entitlement to a schedular rating in excess of 70 percent for the period from May 20, 2007 to November 30, 2010 will discussed in the REMAND section below.

TDIU

TDIU may be assigned where the schedular rating is less than total if it is found that the claimant is unable to secure or follow a substantially gainful occupation as a result of 1) a single service-connected disability ratable at 60 percent or more, or 2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

As noted above, this decision finds at least a 70 percent rating is warranted for the Veteran's service-connected psychiatric disability from the effective date of service connection, May 20, 2007.  Thus, the Veteran has met the schedular percentage requirements for TDIU since that date.  The record also indicates this disability has rendered the Veteran unable to secure or follow a substantially gainful occupation since that date.  Both VA and private psychiatrist have determined the Veteran is unemployable due to the severity of his symptoms.  The Social Security Administration (SSA) has also deemed the Veteran totally and permanently disabled due to his psychiatric disability.  While not dispositive on the issue of TDIU, the SSA grant of disability compensation constitutes highly probative evidence regarding the Veteran's TDIU claim.  See Collier v. Derwinski, 1 Vet. App. 413 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in the claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  Thus, TDIU is warranted from May 20, 2007.


ORDER

Entitlement to a 70 percent rating for bipolar disorder, schizoaffective disorder with major depression, effective May 20, 2007, is granted.

Entitlement to TDIU, effective May 20, 2007, is granted.


REMAND

The Veteran is presumed to be seeking the maximum benefit for a disability allowed by law and regulation.  See AB v. Brown, 6 Vet. App. 35 (1993.  A 100 percent schedular rating is viewed as a greater benefit than TDIU.  Although the record contains the Veteran's SSA award letter, it does not contain the underlying records the decision was based upon.  When there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's SSA records (decisions and records considered in those decisions).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


